Citation Nr: 0936661	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 
28, 2006 for the grant of service connection for uterine 
fibroids.

2.  Entitlement to an effective date earlier than January 19, 
2008 for the award of a 40 percent rating for uterine 
fibroids.

3.  Entitlement to a compensable rating prior to May 17, 2007 
and from August 1, 2007 to January 18, 2008 for uterine 
fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1995 to October 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 and March 2008 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In the June 2007 rating decision, the RO, in part, granted 
service connection for uterine fibroids and assigned a 0 
percent rating effective November 28, 2006.  The Veteran 
perfected an appeal for a higher initial rating and an 
earlier effective date.

In the March 2008 rating decision, the RO increased the 
rating for uterine fibroids to 40 percent effective January 
19, 2008.  Later that month, the Veteran filed a notice of 
disagreement (NOD) to the effective date of the 40 percent 
rating.

The issues of entitlement to an effective date earlier than 
January 19, 2008 for the award of a 40 percent rating for 
uterine fibroids and entitlement to a compensable rating 
prior to May 17, 2007 and from August 1, 2007 to January 18, 
2008 for uterine fibroids are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received the Veteran's claim of entitlement to service 
connection for fibroid tumors (uterine fibroids) on November 
28, 2006.  

2.  In a June 2007 rating decision, the RO granted service 
connection for uterine fibroids and assigned an effective 
date of November 28, 2006 (the date of receipt of claim).

3.  The record contains no statement or communication from 
the Veteran, prior to November 28, 2006, that constitutes a 
pending claim for service connection for uterine fibroids.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 28, 
2006, for the grant of service connection for uterine 
fibroids, are not met..  38 U.S.C.A. §§ 503, 5101, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for uterine fibroids in the June 2007 
rating decision, she was provided notice of the VCAA in 
December 2006.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the then 
claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The VCAA letter also provided notice pertaining to the 
downstream disability rating and effective date elements of 
her claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. 
App. 112.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, a VA examination, and statements and 
testimony from the Veteran and her representative.  The 
Veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2008).  However, if the claim 
is received within one year of separation from service, the 
effective date will be the day following the date of 
separation from service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(2008).

In this case, VA received the Veteran's claim for service 
connection for fibroid tumors (uterine fibroids) on November 
28, 2006.  Along with her claim, she submitted a November 3, 
2006 private report of CT of the abdomen and pelvis showing 
several fibroids.  In a June 2007 rating decision, the RO 
granted service connection for uterine fibroids and assigned 
an effective date of November 28, 2006, the date of receipt 
of the claim.

The Veteran essentially contends that the uterine fibroids 
were the basis of her claim for abdominal pain status post 
surgery with small bowel resection filed on October 11, 2005.  
She asserts that the uterine fibroids had been misdiagnosed 
until November 2006 and were the cause of the abdominal pain.  
As such, she asserts that she is entitled to an effective 
date of October 14, 2005, the day following separation from 
service.  Furthermore, she asserts that she filed a claim for 
fibroid tumors in October 2005.

In August 2007 correspondence, the Veteran listed her in-
service complaints of abdominal cramping, stomach cramps, 
stomach aches, and abdominal pain from November 1996 to May 
2003.  She then listed post-service complaints of spotting, 
lower abdominal pain, and pelvic pain from May 2006 to 
November 2006, when she was diagnosed with uterine fibroids.  
She stated that she still has abdominal pain and has recently 
been diagnosed with irritable bowel syndrome.

Initially, the Board notes that the Veteran did not file a 
claim for fibroid tumors or uterine fibroids on October 11, 
2005.  The claim was simply for abdominal pain with small 
bowel resection.  In a January 2006 rating decision, the RO 
granted service connection for abdominal scar status post 
abdominal laparotomy but denied service connection for 
recurrent abdominal pain status post laparotomy, as there was 
no evidence of a chronic underlying condition.  The Veteran 
did not file an NOD to the denial of service connection.

Without addressing the medical question of whether the 
Veteran's complaints of abdominal pain during and after 
service were due to uterine fibroids, the Board observes that 
the November 3, 2006 private CT report- received on November 
28, 2006 - is the first medical evidence of the uterine 
fibroids that were causing her lower abdominal pain, and also 
the date entitlement arose.  As noted above, the effective 
date for a grant of service connection is the later of the 
date of receipt of claim or date entitlement arose, which, in 
this case, is the date of receipt of claim, November 28, 
2006.  Thus, even if the Board were to construe her October 
11, 2005 claim for abdominal pain as a claim for uterine 
fibroids, there was no medical evidence of the disability 
until the November 3, 2006 private CT report, which was 
received with her claim on November 28, 2006.

The fact remains that there is no document in the claims file 
that can be construed as a pending claim for service 
connection for uterine fibroids before November 28, 2006.  
Thus, notwithstanding the Veteran's assertions, the Board 
finds that, as a matter of law, there simply is no legal 
basis for assignment of an effective date earlier than 
November 28, 2006 in this case.  

The Board is sympathetic to the Veteran's situation; however, 
as indicated above, the legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  Under the circumstances in this case, the 
appropriate effective date for the grant of service 
connection for uterine fibroids is the date of the November 
28, 2006 claim for benefits.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  As there is no legal basis for assignment of 
any earlier effective date, the claim for an earlier 
effective date for the grant of service connection in this 
case must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that, to the extent that the Veteran may be 
asserting that equity warrants the assignment of an earlier 
effective date for her service connection award extending 
back to the day following separation from service, matters of 
equitable relief are only within the discretion of the 
Secretary of VA; the Board does not have the authority to 
award such relief.  See 38 U.S.C.A. § 503 (West 2002); Darrow 
v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

An effective date earlier than November 28, 2006 for the 
grant of service connection for uterine fibroids is denied.


REMAND

As noted earlier, the Veteran filed an NOD to the effective 
date of the 40 percent rating for uterine fibroids assigned 
in the March 2008 rating decision.  By filing an NOD, she has 
initiated appellate review of the effective date of the 40 
percent rating.  The next step in the appellate process is 
for the RO to issue to the Veteran a statement of the case 
(SOC).  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  Consequently, this matter must 
be remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of an 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).

The Veteran also seeks a compensable rating prior to May 17, 
2007 and from August 1, 2007 to January 18, 2008 for uterine 
fibroids.  As the claim for an effective date earlier than 
January 19, 2008 for the award of a 40 percent rating for 
uterine fibroids could affect the claim for a compensable 
rating prior to January 19, 2008, the Board finds that the 
claims are inextricably intertwined and a Board decision on 
the rating claim at this time would be premature.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue to the Veteran and 
her representative an SOC addressing the 
claim of entitlement to an effective date 
earlier than January 19, 2008 for the 
award of a 40 percent rating for uterine 
fibroids.  Along with the SOC, the RO must 
furnish to the Veteran a VA Form 9 (Appeal 
to Board of Veterans' Appeals) and afford 
her the applicable time period for 
perfecting an appeal as to this issue.

The Veteran and her representative are 
hereby reminded that appellate 
consideration of entitlement to an 
effective date earlier than January 19, 
2008 for the award of a 40 percent rating 
for uterine fibroids may be obtained only 
if a timely appeal is perfected to the 
issue.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim for a compensable 
rating prior to May 17, 2007 and from 
August 1, 2007 to January 18, 2008 for 
uterine fibroids.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


